DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 1, 4, 9 and 17 have been entered.  
Claim 20 has been canceled.
Accordingly, claims 1-19 are currently pending.
Response to Remarks
Applicant states that neither Holt nor Mizutani teach a MIMO array.  See Remarks Page 7.	In response, MIMO stands for multiple-input and multiple-output and the broadest reasonable interpretations includes separate antenna used for transceiving or an antenna array with a plurality of elements that receive and a plurality of elements that transmit.  Holt Fig. 10 shows a transmit array 18 and receive array 20 (Para. 92).  Mizutani shows a transmission array and reception array as shown nin Fig. 3.  
Regarding the 112(a) rejection, Applicant should at least provide some distinguishing features from the prior art because Applicant admits that the conventional speed is 20 rotations per minute and then simply claims that his/her inventions can do more than what is conventional without any evidence.  In Applicant’s remarks, the Applicant has an opportunity to provide for any structural differences disclosed in the written description that supports the claim and as already discussed in the 112(a) rejection, simply reciting the claim verbatim does not necessarily provide support.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description “Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.03V.
Regarding claimed structural differences with respect to claim 12 and the prior art, there are none.  According to the specification, “Figure 3 shows one example configuration for the housing and other components for a MIMO marine radar system in exemplary embodiments. In the depiction shown in Figure 3, the MIMO marine radar system 300 includes a rotating antenna portion 304 as well as a pedestal 302 on which the rotating antenna is mounted. A rotational assembly containing an electrical motor and appropriate gearing for rotating the antenna portion 304 may be located within the pedestal 302. The pedestal 302 may be secured to an appropriate location on a marine vessel or other type of vessel.”  See Spec. 32.  There is nothing in particular about this passage that explains why the rotation of this radar system is greater than the conventional speed of 20 rotations per minute as by Applicant.  See Spec. 35.   Holt (US 2019/0064338) teaches a rotatable housing 19 may include one or more electric motors as shown in Fig. 2.  See Para. 35.  Holt also teaches a gimbaled mount. See Para. 29 and Fig. 7.   Applicant also states that as a result of beamforming that its MIMO assembly rotates faster than the conventional radar.  See Spec. 35.  However, applicant provides no particulars about either its rotating antenna or beamforming.  In fact, applicant admits that they use known beamforming techniques.  See Para. 42.  Prior art Holt not only teaches a mechanically moving antenna but See Holt Para. 93.  Again, nothing in the specification would cause one of ordinary skill to consider the claimed invention faster than what is shown in the prior art especially Holt which teaches both mechanically moving antenna with beamforming as discussed supra.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-11, 15-19 are rejected under 35 U.S.C. 103 as being obvious over Holt (US 2019/0064338) published Feb. 28, 2019 in view of Elliot (US 2011/0298679).
As to claim 1, Holt teaches a marine (Para. 41 “marine”) multiple input multiple output (MIMO) radar system, comprising: 
a rotating (Para. 114 “to mechanically rotate radar device 11 and extend the electronic scan angular ran” Fig. 1) 
MIMO antenna assembly comprising at least two transmitting antennae for transmitting signals and at least two receiving antennae for receiving reflected signals (Para. 95 “transmit ; and 
control circuitry (Para. 110 “Array controller 66” Fig. 11) for controlling the MIMO antenna assembly to perform adaptive beamforming (Para. 116 “Array controller 66 may linearly change the phase shift” Note that Para. 41 makes clear that the radar shown in Figs. 1-2 can be used either on aircraft or marine vessels.) while forming multiple different beams simultaneously (Fig. 5 items 44C and 44E show two different receive beams.).  
In the same field of endeavor, Elliot teaches using antennae with different or orthogonal radiation patterns (Para. 4) as well as forming simultaneous beams in numerous different directions (Para. 5).  Elliot further teaches that the antenna transmits or receives a plurality of electromagnetic signals each having different polarizations (Para. 9).  
In view of the teachings of Elliot, it would have been obvious to a person having ordinary skill in the art to apply simultaneous transmission of different beams being orthogonal to the antenna array as taught by Holt thereby improving spatial diversity and decreasing mutual interference.  
As to claim 2, Holt in view of Elliot teaches the marine MIMO radar system of Claim 1, wherein the transmitting antennae and the receiving antennae are co-located such that the transmitting antennae and the receiving antennae are aligned in a vertical plane (Fig. 10 as cited in claim 1).
As to claim 3, Holt in view of Elliot teaches the marine MIMO radar system of Claim 1, wherein the transmitting antennae each have multiple elements arranged vertically in a column
As to claim 7, Holt in view of Elliot teaches the marine MIMO radar system of Claim 1 wherein the MIMO antenna assembly includes at least twice as many receiving antennae as transmitting antennae (Fig. 10).
As to claim 9, Holt in view of Elliot teaches a system, comprising: a rotating (Para. 114 as cited in claim 1) multiple input multiple output (MIMO) antenna assembly comprising at least two transmitting antennae for transmitting signals and at least one receiving antennae for receiving reflected signals (Para. 95 and Fig. 10 as cited in claim 1); control circuitry for controlling the MIMO antenna assembly to perform beamforming (Para. 110, 116 and Fig. 11 as cited in claim 1); a rotational assembly for rotating the MI MO antenna assembly over a range (Para. 114 and Fig. 1 as cited in claim 1); and a marine (Para. 41 as cited in claim 1) electronic device for display of a radar image from the rotating MIMO antenna assembly (Para. 140 “radar control and display unit).
Note that there are not any design considerations to take into account, e.g. wavelength, regarding whether a display unit is for use on a particular platform, e.g. aircraft, marine, etc.  Thus, this is intended and thus does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641.  
As to claim 10, Holt in view of Elliot teaches the system of Claim 9, wherein the rotational assembly rotates the MIMO antenna assembly through a continuous arc of at least 180֯ (Para. 47 “180 degrees”)
As to claim 11, Holt in view of Elliot teaches the system of Claim 10, wherein the rotational assembly rotates the MIMO antenna assembly through a continuous arc at 360֯ 
As to claim 15, Holt in view of Elliot teaches the system of Claim 9 further comprising a housing that houses the MIMO antenna assembly, the control circuitry and the rotational assembly (Fig. 3 shows the nose of the aircraft which is known to be a radome otherwise there would be weather data or display for the pilot).  Note that claim 9 does not limit the radar to a marine vessel, e.g. ship.  Thus the radome shown in Fig. 3 is an appropriate 102 rejection.  The only mention of marine in claim 9 is with regard to a display unit and the Examiner does not believe there is a difference in displays regarding aircraft and ships thus making “marine” intended use and not given patentable weight.  Nonetheless, it would be obvious to put a radome on a ship for the same reason it is used on an aircraft and that is because a radome is used to protect the radar from the environment while allowing electromagnetic energy to pass through.  
As to claim 16, Holt in view of Elliot teaches the system of Claim 15, wherein the housing has a domed configuration (Id.).
As to claim 17, Holt teaches a method, comprising: causing a rotating multiple input multiple output (MIMO) marine (Para. 86 “marine vessel”) radar assembly to emit multiple signals forming at least one beam (Para. 100 “electronic beam steering by phase shifting the output of transmit array 18.”); and 
perform beamforming while forming multiple different beams simultaneously (Fig. 5 items 44C and 44E show two different receive beams), wherein the MIMO marine radar assembly comprises at least two transmitting antennae for transmitting signals and at least two receiving antennae for receiving reflected signals (Para. 95 “transmit array 18 and a receive array 20” Fig. 10.  Each array has a plurality of antennae), 
receiving reflected signals at the MIMO marine radar assembly (Para. 65 “receive . . . digital beam forming”); and processing the received reflected signals with electrical processing logic to generate video output of at least one object off of which the reflected signals reflected (Para. 35 “display objects”).
In the same field of endeavor, Elliot teaches using antennae with different or orthogonal radiation patterns (Para. 4) as well as forming simultaneous beams in numerous different directions (Para. 5).  Elliot further teaches that the antenna transmits or receives a plurality of electromagnetic signals each having different polarizations (Para. 9).  
In view of the teachings of Elliot, it would have been obvious to a person having ordinary skill in the art to apply simultaneous transmission of different beams being orthogonal to the antenna array as taught by Holt thereby improving spatial diversity and decreasing mutual interference.  
As to claim 18, Holt in view of Elliot teaches the method of Claim 17, further comprising displaying the video output on a display device (Para. 149 “radar control and display unit”).
As to claim 19, Holt in view of Elliot teaches the method of Claim 17, wherein the MIMO marine radar assembly is rotating when the assembly receives the reflected signals and/or when the assembly emits signals (Para. 56 “multiple beams.”  See also Para. 113 “multiple signals being sent to respective transmit antenna elements 24”).
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Holt in view of Elliot and in further view of Applicant Admitted Prior Art.
As to claim 12, Holt in view of Elliot teaches a “rotatable housing 19 of gimbaled mount 15” as shown in Fig. 2.  See Holt Para. 33.  But Holt is silent about how many rotations can be Conventional radar systems typically rotate about a 20 rotations per minute (RPM). (Para. 35, emphasis added).”
Where the specification identifies work done by another as "prior art," the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) (holding applicant’s labeling of two figures in the application drawings as "prior art" to be an admission that what was pictured was prior art relative to applicant’s improvement).
Here, the claim language requires more than 20 rotations per minute yet the specification states that about 20 rotations per minute is conventional.  Thus, under the broadest reasonable interpretation, the claim language includes, e.g., 20.00001 rotations per minute which is about 20 rotations per minute.  
In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2131.03.  
The only structure provided for by the specification is a rotational assembly containing an electric motor and appropriate gearing.  See Spec. 32.  Similarly, Holt teaches one or more electric motors as well as a gimbaled mount 15.  See Holt Paras. 35-26 and Fig. 2.  
Holt teaches a rotating antenna with beamforming thus suggesting a need to increase overall coverage area.  See Holt (citing Para. 32 “gimbaled mount 15 is configured to mechanically move radar device 11 to various positions in the second illumination direction. In this manner, radar apparatus 10 may cover a larger FOR than a single radar device could cover by electronic scanning alone.”).  Note that FOR stands for field of regard.  See Holt Para. 31.  Holt also suggests a need to increase speed.  See Holt (citing Para. 80 “The high aspect ratio 
In view of Applicant’s Admitted Prior Art, it would have been obvious to a person having ordinary skill in the art to configure the rotatable housing 19 in Holt to be faster than the about conventional 20 rpm in order to improve speed and amount of area covered thereby increasing the number of target detections and a given amount of time.   
Claims 1, 4, 9 and 14 are rejected under 35 U.S.C. 103 as being obvious over Mizutani (US 2010/0253574) in view of Holt and Elliot.
As to claim 1, Mizutani teaches discloses a  multiple input multiple output (MIMO) radar system, comprising: a rotating (Para. 28 “the antenna device 1 rotates the antenna 360° in the horizontal direction in accordance with a control signal from the supervisory control device 4”) 
MIMO antenna assembly comprising at least two transmitting antennae for transmitting signals and at least two receiving antennae for receiving reflected signals (Fig. 3 shows a plurality of receive antenna elements and plurality of receive transmit antenna elements) 
wherein the at least two transmitting antennae emit multiple (Para. 36 “the transmission beam formation unit 12 simultaneously forms three transmission beams”); and 
control circuitry (Para. 35 “beam formation unit 12” Fig. 1) for controlling the MIMO antenna assembly to perform adaptive beamforming
while forming multiple different beams simultaneously (Para. 36 “the transmission beam formation unit 12 simultaneously forms three transmission beams”).
In the same field of endeavor, Holt teaches that the radar device can be on a variety of platforms including marine platforms.  See Para. 41.  
Whether there are any differences regarding radar electronic circuitry and antenna of the various platform would primarily depend on whether there are any legal requirements and design choices.  Any legal requirements such as operating frequencies would have already been put in practice because radars exist in a multitude of platforms including aircraft, ships, automobiles, and robots.  Given the size of a ship, one of ordinary skill may choose to have a larger antenna and understands the relationship between size of the antenna and wavelength as well as the well-known signal-to-noise equation as well as the relationship between Gain and Antenna given by                     
                        G
                        =
                         
                        
                            
                                4
                                π
                                
                                    
                                        A
                                    
                                    
                                        e
                                    
                                
                            
                            
                                
                                    
                                        λ
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                 where G is gain of antenna,                     
                        
                            
                                A
                            
                            
                                e
                            
                        
                    
                 is the effective area of antenna and λ is the wavelength.  
In view of the teachings of Holt, it would have been obvious to a person having ordinary skill in the art at the time of filing to place the radar of Mizutani on a variety of platforms including ships and that one of ordinary skill would have the basic understanding of radar and antenna theory and could easily make any modifications to satisfy any legal requirements especially those already in practice and may choose to have a larger antenna given the extra space provided for by the typically larger ship thus allowing more power and gain thereby increasing signal-to-noise thus decreasing false alarms.  
In the same field of endeavor, Elliot teaches using antennae with different or orthogonal radiation patterns (Para. 4) as well as forming simultaneous beams in numerous different directions (Para. 5).  Elliot further teaches that the antenna transmits or receives a plurality of electromagnetic signals each having different polarizations (Para. 9).  
In view of the teachings of Elliot, it would have been obvious to a person having ordinary skill in the art to apply orthogonal transmission to the antenna array as taught by Mizutani in view of Holt thereby reducing mutual interference.  
As to claim 9, Mizutani teaches a system, comprising: a rotating (Para. 28 “the antenna device 1 rotates the antenna 360° in the horizontal direction in accordance with a control signal from the supervisory control device 4”) multiple input multiple output (MIMO) antenna assembly comprising at least two transmitting antennae for transmitting signals and at least two receiving antennae for receiving reflected signals (Fig. 3) wherein the at least two transmitting antennae emit multiple (Para. 36 “the transmission beam formation unit 12 simultaneously forms three transmission beams”);
control circuitry for controlling the MIMO antenna assembly to perform beamforming (Para. 35 “beam formation unit 12” Fig. 1) while forming multiple different beams simultaneously (Para. 36 “the transmission beam formation unit 12 simultaneously forms three transmission beams”)’
a rotational assembly for rotating the MI MO antenna assembly over a range (Para. 28 as previously cited); and .
Note that there are not any design considerations to take into account, e.g. wavelength, regarding whether a display unit is for use on a particular platform, e.g. aircraft, marine, etc.  Thus, this is intended and thus does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641.  
In the same field of endeavor, Holt teaches “a radar control and display unit (Para. 140).”
In view of the teachings of Holt, it would have been obvious at the time of filing to include a display unit with the radar taught by Mizutani in order to allow the user, e.g. pilot or captain, to have a visual indication of the weather thus allowing to user to safely navigate around adverse weather conditions.  Also, even if the platform is being auto-piloted, the user can still serve as a double check to supervise and ensure the safety of the crew and platform.  The Examiner also notes that weather radar displays are common and have been in use for a long time and a simple Google image search would reveal as much.  
In the same field of endeavor, Elliot teaches using antennae with different or orthogonal radiation patterns (Para. 4) as well as forming simultaneous beams in numerous different directions (Para. 5).  Elliot further teaches that the antenna transmits or receives a plurality of electromagnetic signals each having different polarizations (Para. 9).  
In view of the teachings of Elliot, it would have been obvious to a person having ordinary skill in the art to apply orthogonal transmission to the antenna array as taught by Mizutani in view of Holt thereby reducing mutual interference.  
As to claims 4 and 14, Mizutani in view of Holt and Elliot teaches the marine MIMO radar system of Claims 1 and 9, wherein at least one of the antennae elements acts as both one of the transmitting antennae and one of the receiving antennae (Mizutani: Fig. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Holt in view of Elliot and in further view of Trummer (US 2016/0025839). 
As to claim 5, Holt in view of Elliot does not teach the marine MIMO radar system of Claim 1, wherein each of the antennae contains at most 10 antenna elements.
Instead, Holt teaches an antenna with more than ten elements because Holt’s antenna serves several functions such as weather radar, tracking and dectection and can do so See Holt 23 and 82.  Holt also teaches beam steering.  See Holt 121.  Holt also teaches that the antenna can rotate in both azimuth and elevation. See Holt 47 and 90. One of ordinary skill understands that not all the beams are used when performing beamforming and given the flexibility of having an antenna that can rotate in both azimuth and elevation lessens the number of antenna elements required for beamforming.  One of ordinary skill would readily understand that Holt has more antenna elements than the claimed invention because the invention in Holt is capable of doing more than what the claim invention is capable of and that it would be obvious that Holt could decrease the size of the antenna at the cost of having less capabilities.  
In the same field of endeavor, Trummer teaches an antenna that has less than 10 elements.  See Trummer Fig. 3.  The invention of Trummer is primarily directed to the spaceing between antenna elements in order to reduce grating lobes.  See Trummer Para. 29.  
In view of the teachings of Trummer, one of ordinary skill understands that the antenna as taught by Holt can be modified to have ten or less antenna elements in order to reduce size and cost at the expense of not being able to perform as many functions, e.g. weather radar and tracking.  However, one of ordinary skill understands that the radar as taught by Holt could be used in more specific applications than the more complicated application that Holt’s antenna was designed for that doesn’t require, e.g., weather radar, or need as a resilient beamforming as provided by Holt but may only require less beamforming and it would be understandable to modify Holt’s antenna for applications that require less than what Holt’s antenna was designed for while saving costs associated with a smaller antenna.  
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Holt in view of Elliot and in further view of Hayakawa (US 2015/0260836)
As to claim 6, Holt in view of Elliot does not teach the marine MIMO radar system of Claim 1, wherein the adaptive beamforming is in accordance with one of the following: multiple signal classifier (MUSIC) adaptive beam forming; estimation of signal parameters via rotational invariance technique (ESPRIT) adaptive beam forming or minimum variance distortionless response (MVDR) adaptive beam forming.
In the same field of endeavor, Hayakawa teaches at Para. 51 “The radar apparatus 1 derives an angle of the target based on phase information of reception signals by using a well-known angle estimation method. Then, the radar apparatus 1 calculates the lateral distance between the target and the host vehicle based on the derived angle of the target. Examples of the angle estimation method are: estimation of signal parameters via rotational invariance techniques (ESPRIT); digital beam forming (DFB); propagator method based on an improved spatial-smoothing matrix (PRISM); and multiple signal classification (MUSIC).”
In view of the teachings of Hayakawa, it would have been obvious to one having ordinary skill in the art at the time of filing to apply the MUSIC algorithm to the radar as taught by Holt in order to derive angle information because one of ordinary skill understands that the MUSIC algorithm is a well-known algorithm with several advantages including precision and resolution.  
Allowable Subject Matter
Claims 8 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closes prior art found is Apostolos (US 2005/0099336) which teaches radomes with a 30 inch diameter for aircraft.  See Para. 2 and 17.  This is larger than what is required by the claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                               /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648